Title: To Thomas Jefferson from Francis Peyton, 19 March 1801
From: Peyton, Francis
To: Jefferson, Thomas



Dear Sir,
Alexandria 19th. March 1801.

When last at Alexandria you were pleased to express a wish that I would point out to you a character who in my opinion would be best calculated to fill the office of judge of the Orphans court, After reflecting on the subject I am induced to believe Colo. George Gilpin would be equal to the duties of that office, and would generally unite the confidence of the County. He is considered as possessing tolerable good abilities and great integrity, has resided in this place thirty years, upwards of twenty of which he has served in the commission of the Peace.
I would observe however that as this Office is not known under the laws of our state, but was created by the adoption of a law of Maryland I feel myself at a loss with respect to the qualifications requisite in a judge, and in my Selection of Colo. Gilpin have been influenced by an opinion that a legal education is not indispense necessary,
I am with great respect Yr. Obt. Servt.

Francis Peyton

